11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jerry Spence d/b/a Big Country                * From the 259th District Court
Irrigation,                                     of Jones County,
                                                Trial Court No. 024543.

Vs. No. 11-19-00389-CV                        * October 28, 2021

Mark Hadley and Virginia Reger                * Memorandum Opinion by Williams, J.
Morton, Trustee of the Virginia                 (Panel consists of: Bailey, C.J.,
Reger Morton Revocable Living                   Trotter, J., and Williams, J.)
Trust,

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. We affirm the judgment of the trial court insofar as
it ordered that the mechanic’s lien filed by Jerry Spence d/b/a Big Country Irrigation
be removed from the county records. We reverse the judgment of the trial court
insofar as it entered a take-nothing judgment in favor of Mark Hadley and Virginia
Reger Morton, Trustee of the Virginia Reger Morton Revocable Living Trust, with
respect to Spence’s claim for breach of contract, and we remand that claim to the
trial court for further proceedings. We vacate the trial court’s judgment insofar as
it awarded $5,000 in attorney’s fees to Hadley and Morton, and we remand for a
redetermination of the proper amount of attorney’s fees to be awarded. The costs
incurred by reason of this appeal are taxed against Mark Hadley and Virginia Reger
Morton, Trustee of the Virginia Reger Morton Revocable Living Trust.